Title: From Thomas Jefferson to Pierre Samuel Dupont, [before 5 November 1787]
From: Jefferson, Thomas
To: Dupont, Pierre Samuel



[Before 5 Nov. 1787]

Monsieur Jefferson a l’honneur de souhaiter le bon jour à Monsieur du Pont, et de le prier d’accepter une exemplaire du livre de M. Adams. Il lui sera bien obligé pour son projet de la lettre de M. Lambert à M. de la Boullaye, il la renverra tout de suite. Pourroit Monsieur du Pont, sans s’incommoder, procurer pour M. Jefferson copie de la memoire de la ferme? Il lui en seroit infiniment obligé.
